Citation Nr: 0605634	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  04-10 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from March 1970 to December 
1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) Hartford, 
Connecticut.

An August 2003 rating decision denied service connection for 
PTSD and hearing loss. During the pendency of the appeal, a 
February 2004 decision granted service connection for PTSD, 
and assigned a 50 percent rating effective from December 
2002. The veteran perfected an appeal of the initial rating. 

In December 2005, the veteran appeared at the RO before the 
undersigned, sitting in Washington, DC, for a video 
conference hearing in lieu of a Travel Board hearing. At the 
hearing the veteran limited his testimony only to the issue 
of an increased rating for PTSD. However, he did not withdraw 
his appeal of the issue of service connection for hearing 
loss, and this issue remains on appeal

The issues of entitlement to a total disability rating on the 
basis of individual unemployability due to service-connected 
disability (TDIU), and service connection for bilateral 
tinnitus, are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

Review of the record reveals that initially service 
connection for hearing loss was denied on the basis that it 
was not shown.  A private audiometric study was submitted 
that reveals hearing loss, and appears to reveal hearing loss 
disability within the VA definition.  See 38 C.F.R. § 3.385.  
There is a recorded history of noise exposure in service 
noted on the examination report, but no etiological opinion 
is offered.  In view of the contentions that hearing loss has 
been noted since service, and in view of recent indications 
of hearing loss, a medical examination for an opinion as to 
etiology is indicated.  See 38 U.S.C.A. §5103A.

Pertinent to the claim for a higher initial rating for PTSD, 
at a December 2005 video conference hearing before the 
undersigned, the veteran related group and individual 
treatment in day programs at VA Medical Center (VAMC), 
Newington, for alcohol and social problems. He also reported 
individual treatment by a psychiatrist at Rocky Hill Home and 
Hospital about once a month. The actual counseling notes are 
not in the claims file, are relevant to the claim, and should 
be obtained.

The veteran's representative also described additional 
evidence that was to be entered into the record after the 
hearing. This reportedly included a letter dated in December 
2005 from F. M. Busko (a psychiatrist) confirming the 
veteran's continuing treatment for PTSD; a letter from J. A. 
Cooney, M.D. attesting to the veteran's treatment in the day 
programs at the VAMC, Newington; and a letter dated in July 
2002 reflecting a grant of total disability benefits from 
Social Security Administration (SSA). However, none of this 
evidence has been associated with the veteran's claim folder.

Since the veteran testified to a grant of total disability 
benefits in July 2002 from the Social Security Administration 
(SSA), all of the actual medical records utilized by the SSA 
in granting the appellant's disability claim should be 
obtained by the RO and associated with the claims file. 
Although SSA disability decisions are not controlling for VA 
purposes, they are pertinent to the adjudication of a claim 
for VA benefits. Collier v. Derwinski, 1 Vet. App. 413 
(1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession.  He should also be requested 
to provide the names, addresses, and 
approximate dates of treatment or 
evaluation for any VA and non-VA health 
care providers who have treated or 
evaluated him for PTSD during the period 
of this claim.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
records identified but not provided by 
the veteran, to include copies of all 
counseling and treatment records 
pertaining to individual or group 
psychiatric treatment from 2002 to the 
present, by the psychiatrist at Rocky 
Hill Home and Hospital, and/or in day 
programs at other VA medical facilities.

3.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of the outstanding 
records.

4.  The RO should obtain from the SSA any 
disability determination for the veteran 
and all underlying records associated 
with the determination. The RO should 
also undertake any other development it 
determines to be warranted.

5.  The veteran should be scheduled for 
VA audiometric and ear, nose, and throat 
examinations.  All indicated tests should 
be conducted and all clinical findings 
should be reported in detail.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  After reviewing the records 
and examining the veteran, the examiners 
should respond to the following:  (1)  Is 
there audiometric evidence of defective 
hearing?  (2)  If so, is it possible to 
ascertain the etiology of the hearing 
loss?  Specifically, is it more likely 
than not that the hearing loss would be 
due to artillery and noise exposure 
during service or is hearing loss more 
likely due to other pathology such as 
advancing age or ear disease.  A complete 
medical explanation of the findings 
should be recorded.

6.  When all indicated development has 
been completed, the RO should 
readjudicate the veteran's claim based on 
a de novo review of all pertinent 
evidence.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond. 
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


